Citation Nr: 0729556	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
wrist disability (claimed as arthritis).

2.  Entitlement to service connection for a chronic bilateral 
hip disability (claimed as arthritis).

3.  Entitlement to service connection for a chronic low back 
disability (claimed as arthritis).

4.  Whether the severance of the award of compensation for 
arthritis of the right and left knee as of June 1, 2004 was 
proper.  

5.  Entitlement to an initial evaluation greater than 20 
percent for arthritis of the right knee for the period from 
July 20, 2002 to May 31, 2004.

6.  Entitlement to an initial evaluation greater than 20 
percent for arthritis of the left knee for the period from 
July 20, 2002 to May 31, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  His service records reflect that his entire 
period of active duty was in a stateside posting.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2003, 
February 2004, and March 2004, by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for chronic disabilities 
of both wrists, both hips, and his low back (all claimed as 
arthritis), granted service connection in January 2003 for 
arthritis of the right and left knee (effective from July 20, 
2002) with a 20 percent initial evaluation assigned to each 
knee, and then, in March 2004, severed the service connection 
award for both knees effective June 1, 2004.  The veteran 
seeks service connection for his claimed low back and 
bilateral wrist and hip disabilities, restoration of service 
connection for his bilateral knee disabilities, and initial 
evaluations greater than 20 percent for his bilateral knee 
disabilities effective from July 2002.




FINDINGS OF FACT

1.  A chronic bilateral wrist disability did not have its 
onset during active duty.

2.  A chronic bilateral hip disability did not have its onset 
during active duty.

3.  A chronic low back disability did not have its onset 
during active duty.

4.  The evidence of record establishes that the award of VA 
compensation for the veteran's chronic bilateral knee 
disability was clearly and unmistakably erroneous.  

5.  For the period from July 20, 2002 to May 31, 2004, the 
veteran's right knee disability was manifested by subjective 
complaints of pain on use with limitation of flexion 
clinically demonstrated to only 30 degrees.

6.  For the period from July 20, 2002 to May 31, 2004, the 
veteran's left knee disability was manifested by subjective 
complaints of pain on use with limitation of flexion 
clinically demonstrated to only 25 degrees.


CONCLUSIONS OF LAW

1.  A chronic bilateral wrist disability was not incurred, 
nor is it presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 

2.  A chronic bilateral hip disability was not incurred, nor 
is it presumed to have been incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 

3.  A chronic low back disability was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

4.  The severance of the award of VA compensation for the 
veteran's arthritis of the right and left knee was proper.  
38 C.F.R. §§ 3.105(d), 3.326(a) (2007). 

5.  The criteria for an initial evaluation greater than 20 
percent for arthritis of the right knee for the period from 
July 20, 2002 to May 31, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4,71a, Diagnostic Code 5260 (2007).

6.  The criteria for an initial evaluation greater than 20 
percent for arthritis of the left knee for the period from 
July 20, 2002 to May 31, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4,71a, Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
for service connection for a bilateral knee disability was 
received in July 2002 and he was notified of the provisions 
of the VCAA in this regard in correspondence dated in August 
2002.  Thereafter, he submitted a claim for VA compensation 
for disabilities of his wrists, hips, and low back in January 
2003 and was duly notified of the provisions of the VCAA as 
it pertained to the claim in correspondence dated in February 
2003.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records for the period from 2000 to 2003 showing 
the state of his knees have been obtained and associated with 
the evidence.  Medical nexus opinions addressing the issues 
on appeal have also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because the 
service connection claims are being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  The Board also concludes that 
the veteran was given adequate notice of what evidence was 
necessary to establish entitlement to an increased initial 
evaluation and to restore service connection for his 
bilateral knee disability in correspondence sent to him 
during the course of the appeal.  It is evident that he 
understood what evidence was needed to support the 
aforementioned claims, as he has provided VA with lay witness 
statements from his peers that address these matters.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Factual background and analysis: Service connection for a 
chronic bilateral wrist disability, chronic bilateral hip 
disability, and chronic low back disability (claimed as 
arthritis).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for degenerative arthritic disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

The veteran's service medical records show normal findings 
with respect to his upper extremities, lower extremities, 
spine, and musculoskeletal system on enlistment examination 
in August 1973.  During service, he received treatment for 
complaints of left wrist arthralgia in September 1974.  
Otherwise, the service medical records show no treatment for 
any complaints pertaining to his right wrist, hips, or back 
for the whole of his period of active duty. 

Although the veteran did not have a separation examination 
around the time of his discharge from service in September 
1975, the service medical records include the report of a 
December 1975 Army National Guard enlistment examination that 
shows normal findings with respect to his upper extremities, 
lower extremities, spine, and musculoskeletal system and also 
that he denied having any clinical history of recurrent low 
back pain.

Post-service medical records include private and VA medical 
reports dated 1990 - 2003 that show, in pertinent part, that 
the veteran received treatment for complaints of chronic low 
back pain and recurrent bilateral wrist and hip pain that he 
attributed to "rheumatoid arthritis" during military 
service.  However, radiographic examination of his wrists and 
hips during this period shows no evidence of degenerative 
changes or bony pathology associated with arthritis.  A 
provisional diagnosis of degenerative joint disease of his 
back was presented in October 2000, and X-rays of his lumbar 
spine in August 2001 show DJD of the left sacroiliac joint, 
but otherwise normal lumbar findings.  VA orthopedic 
examination in September 2003 determined conclusively that 
the veteran did not presently have rheumatoid arthritis, nor 
did he have rheumatoid arthritis in military service.  The 
examiner was unable to find any objective pathology to 
account for the veteran's subjective complaints of bilateral 
wrist and hip pain.  The examiner also determined that the 
degenerative changes detected on the veteran's lumbosacral 
spine were of such mildness as to indicate that they were of 
relatively recent onset, were unrelated to service, and were 
more likely than not attributable to the veteran's extreme 
weight.  In this regard, the examiner reviewed the veteran's 
claims file and noted that he now weighed over 100 pounds 
more than when he separated from active duty in 1975.  

In a March 2004 lay witness statement, the veteran's spouse 
testified, in pertinent part, that her husband had chronic 
pain affecting his low back, wrists, and hips ever since his 
period of military service.

The Board has considered the evidence and finds that there is 
no objective basis to allow the veteran's claims of 
entitlement to VA compensation for a low back disability and 
a bilateral wrist and hip disability.  His service medical 
records do not show onset of a chronic disability affecting 
his lumbosacral spine, hips, or wrists, and the single 
episode of treatment for left wrist pain in service does not 
represent onset of a chronic disabling process as subsequent 
service medical reports do not show a clinical diagnosis of a 
left wrist disability or further treatment for left wrist 
complaints.  At best, the single episode of treatment in 
service for left wrist pain was for an acute and transitory 
condition that resolved without any chronic disabling 
residuals.  VA compensation may not be awarded for his post-
service complaints of bilateral wrist and hip pain without 
medical evidence demonstrating that they are attributable to 
an underlying chronic disabling process that is objectively 
linked to service.  [See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999): Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.]  The objective medical evidence 
also clearly disassociates the veteran's low back disability 
from service, attributing its cause as being more likely than 
not the result of his extreme weight imposing traumatic 
physical stress on his spine.  

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the same regard, the March 2004 statement of the 
veteran's spouse is of limited probative value toward 
establishing a link between his claimed orthopedic 
disabilities and service because her own lack of medical 
credentials. 

In view of the foregoing discussion, the Board concludes that 
service connection is not warranted for the veteran's low 
back disability and claimed bilateral disability of his 
wrists and hips.  His appeal in this regard is therefore 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
issues, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Whether the severance of the 
award of compensation for arthritis of the right and left 
knee as of June 1, 2004 was proper.

Historically, the veteran's service medical records show that 
his lower extremities and musculoskeletal system were normal 
on enlistment examination in August 1973 and that he denied 
having any history of knee problems.  In September to October 
1974, he was treated for complaints of bilateral knee pain 
and swelling of unknown etiology.  Notations of "acute 
arthritis" and "arthritis" were presented on some 
treatment reports, but this diagnosis was not definitively 
established as a chronic process in the service records.  
Treatment involved arthrocentesis of the knee or aspiration 
of fluid to help reduce the swelling.  The reports indicated 
that the knee pain may have been due to a pathological 
bacteriological process as the veteran experienced a 
reduction in his knee symptoms with antibiotic therapy and by 
the time of his discharge from treatment in October 1974 he 
was entirely asymptomatic.  The bilateral knee pain did not 
reoccur during the remainder of his period of active duty.  
Although the veteran did not have a separation examination 
around the time of his discharge from service in September 
1975, the service medical records include the report of a 
December 1975 Army National Guard enlistment examination that 
shows normal findings with respect to his lower extremities 
and also that he denied having any clinical history of 
recurrent knee problems.

Pursuant to the veteran's claim for service connection for a 
bilateral knee disability that was received by VA in July 
2002, he was examined by a VA physician in October 2002 who 
noted in his examination report that he did not have the 
veteran's claims file available for review of his clinical 
history.  The VA physician noted the veteran's personal 
account in which he related a history of bilateral knee pain 
since active duty and ordered laboratory studies which 
yielded results showing that the veteran was negative for 
rheumatoid arthritis.  Notwithstanding this, the VA physician 
presented a diagnosis of rheumatoid arthritis with effusion 
in the left knee, and the following nexus opinion in response 
to the question as to whether it was as likely as not that 
the veteran's current knee disability was a progression of 
the knee pain during service:

"Apparently in my opinion, the disease that the 
veteran had in service and was hospitalized some 
three weeks with multiple joint problems and pain 
is the same disease that he has at the present 
time, but much worse.  (It) sounds as though it is 
the same disease that he had while he was in 
service."

On the basis of the above opinion, by RO rating decision of 
January 2003, the veteran was granted service connection for 
arthritis of the right knee and left knee, with 20 percent 
evaluations assigned to each knee effective from July 20, 
2002.

Thereafter, the veteran was provided with a VA medical 
examination in September 2003.  Prior to conducting the 
examination, the examining VA physician reviewed the 
veteran's claims file and clinical history.  He noted that 
the veteran's laboratory tests were negative for rheumatoid 
arthritis, in conflict with the prior diagnosis of the same 
disease, and presented the following corrective opinion:

"While in service, the (veteran) was seen with 
swelling of his knee.  At that time rheumatoid 
factors and all the tests were negative.  The 
(veteran) has also been tested since that time and 
all rheumatoid factors have been negative.  The 
(veteran) was noted to have a bipartite patella on 
his X-rays in the past.  In my opinion, the 
veteran at this time has no current joint 
conditions related to the findings during active 
duty.  The (veteran) definitely does not have 
rheumatoid arthritis and I certify that in light 
of all the accumulated evidence, the diagnosis of 
which service connection was authenticated is 
clearly erroneous.  All rheumatoid factor tests, 
both in service and since have all been negative.  
The (veteran) does have mild degenerative disease 
of both knees with a greater than 50% likelihood 
this is secondary to his extreme weight of over 
350 pounds.  There is absolutely no evidence to 
invoke the (veteran's) congenital knee problem 
with his back pain."

In September 2003, the RO proposed to sever the award of 
service connection for the veteran's arthritis of the right 
and left knee.  By rating decisions dated in February 2004 
and March 2004, the RO implemented the proposed severance of 
the award of service connection for the veteran's arthritis 
of the right and left knee as of June 1, 2004.

The provisions of 38 C.F.R. § 3.105(d) direct, in pertinent 
part, that subject to the limitations contained in 38 C.F.R. 
§§ 3.114, 3.957 (2007), service connection will be severed 
only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed because of 
a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of § 3.114 are for 
application.)  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The Court has directed that:

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of the Court's opinions.  
Most of these address the appeals of claimants seeking a 
finding of CUE in a past denial of benefits.  However, the 
Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on 
CUE.  Once service connection has been granted, 38 C.F.R. 
§ 3.105(d) provides that it may be withdrawn only after VA 
has complied with specific procedures and the Secretary meets 
his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.").

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that:

Although the same standards applied in a 
determination of CUE in a final decision are 
applied to a determination whether a decision 
granting service connection was the product of 
CUE for the purpose of severing service 
connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the 
RO in making its initial service connection 
award.  In fact, § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as 
a basis for severance," clearly contemplating the 
consideration of evidence acquired after the 
original granting of service connection.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1998).

The Board has reviewed the probative medical evidence of 
record.  Service connection for bilateral arthritis of the 
knees was severed based upon the report of the September 2003 
VA examination, in which the examining physician specifically 
certified that there was clear and unmistakable error in the 
diagnosis of rheumatoid arthritis presented in the prior 
examination report of October 2002, as all laboratory tests 
clearly demonstrated that the veteran did not have a current 
diagnosis or clinical history of this disease.  The September 
2003 report went on to state that the nexus opinion presented 
in the October 2002 report was predicated on this erroneous 
premise, and it is a matter of simple extrapolation that the 
RO decision of January 2003, which allowed service connection 
for arthritis of the right and left knee was erroneous in 
that it used the erroneous nexus opinion of October 2002 as 
the basis for the grant.  The opinion presented in the 
September 2003 VA examination report went on to associate the 
veteran's bilateral knee disability to congenital factors and 
to his excessive weight.  Given the competent, detailed, and 
thorough rebuttal of the October 2002 VA medical opinion by 
the physician who presented the September 2003 opinion, the 
presence of error in the January 2003 rating decision 
granting service connection for arthritis of the right and 
left knee is undebatable.  Therefore, the record establishes 
that the rating decision was clearly and unmistakably 
erroneous.  The Board thus concludes that the severance of 
the award of service connection for arthritis of the right 
and left knee effective as of June 1, 2004, was proper.


Factual background and analysis: Entitlement to initial 
evaluations greater than the 20 percent ratings individually 
assigned for arthritis of the right and left knee for the 
period from July 20, 2002 to May 31, 2004.

Although the veteran's claim of entitlement to restoration of 
his award of service connection for a bilateral knee 
disability (severed as of June 1, 2004) has been denied, the 
issue of entitlement to initial evaluations greater than the 
20 percent ratings individually assigned for arthritis of the 
right and left knee for the period from July 20, 2002 to May 
31, 2004 remains in appellate status.  The Board notes that 
this case is based on an appeal of a January 2003 RO 
decision, which had granted the veteran service connection 
and 20 percent evaluations for arthritis of each knee, 
effective from July 20, 2002.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for each service-connected knee 
disability for separate periods of time, from July 20, 2002 
to May 31, 2004, based on the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2007).  A thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The applicable rating criteria for evaluating the veteran's 
bilateral knee disabilities are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 5258, 5259, 
5260, 5261 (2007).  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)



505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)



526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)


526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

The Board notes that the veteran's bilateral knee 
disabilities may be rated under both the Diagnostic Code for 
arthritis and the Diagnostic Code for joint instability.  In 
precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2007).  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability 
of the knee and Diagnostic Code 5003 specifically addressed 
only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2007).

To give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable Diagnostic Codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).

VA radiographic examination of the veteran's knees that was 
conducted in August 2001 revealed no bony pathology or 
evidence of degenerative arthritis.  The objective medical 
evidence pertaining to the state of the veteran's knee 
disability during the time period of July 20, 2002 to May 31, 
2004, when service connection was in effect, consists of VA 
medical reports showing treatment for subjective complaints 
of bilateral knee pain associated with bipartite patella, 
accompanied by crepitus.  Objective examination in October 
2002 shows that the veteran was able to flex his right knee 
only to 30 degrees and flex his left knee to only 25 degrees, 
limited by pain.  Supportive braces were prescribed in April 
2003 for his knees.  VA orthopedic examination dated April 
11, 2003, however, shows no actual current instability or 
effusion affecting either knee joint.  The veteran was able 
to extend each knee fully to zero degrees and flex each knee 
to 130 degrees, with complaints of pain only on the extremes 
of flexion.  

Applying the objective findings obtained on medical 
examination for the time period at issue to the rating 
criteria contained in 38 C.F.R. § 4.71a, the Board finds that 
there is no factual basis to award the veteran compensation 
on the basis of actual arthritic changes affecting either 
knee, or on the basis of knee joint instability or effusion.  
The only quantifiable disabling characteristic of the 
bilateral knee disability has been demonstrated to be 
limitation of motion due to pain.  Here, the medical evidence 
shows that the veteran was evidently able to stand straight 
on his legs at all times, thus establishing an ability to 
fully extend his knee to zero degrees, bilaterally.  Medical 
evidence dated prior to April 11, 2003 indicates that he was 
able to flex his right knee only to 30 degrees and his left 
knee only to 25 degrees, thus warranting the assignment of a 
20 percent evaluation for each knee on the basis of 
limitation of flexion, pursuant to 38 C.F.R. § 4,71a, 
Diagnostic Code 5260.  

However, on VA examination of April 11, 2003, the veteran was 
shown to have been able to flex each knee to 130 degrees, 
with pain limiting further flexion only manifesting at the 
very extremes of flexion.  Under strict application of 
Diagnostic Code 5260, this range of flexion would warrant 
only the assignment of a noncompensable evaluation for the 
period from April 11, 2003 to May 31, 2004, as the assignment 
of a minimally compensable evaluation is warranted only when 
flexion is limited to 45 degrees.  Therefore, his claims for 
initial evaluations in excess of 20 percent for a right knee 
disability and left knee disability for the period from July 
20, 2002 to May 31, 2004 are denied.  

Notwithstanding that the veteran was awarded VA compensation 
for his bilateral knee disability due to error on part of VA, 
the Board will not seek to further reduce the veteran's 
compensation received as a result of this error for the 
period of noncompensable impairment associated with the 
bilateral knee disability for the period from April 11, 2003 
- May 31, 2004.




ORDER

Service connection for a chronic bilateral wrist disability 
is denied.

Service connection for a chronic bilateral hip disability is 
denied.

Service connection for a chronic low back disability is 
denied.

Severance of the award of VA compensation for arthritis of 
the right and left knee as of June 1, 2004, was proper, and 
the appeal, to this extent, is denied. 

An initial evaluation greater than 20 percent for arthritis 
of the right knee for the period from July 20, 2002 to May 
31, 2004 is denied.

An initial evaluation greater than 20 percent for arthritis 
of the left knee for the period from July 20, 2002 to May 31, 
2004 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


